84926: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-27137: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84926


Short Caption:GUBLER VS. ELLIS, BANDT, BIRKIN, KOLLINS & WONG, PLLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A818370Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/28/2022 / Shirinian, AraSP Status:Pending


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMaria HeatonTravis E. Shetler
							(Law Office of Travis E. Shetler, PC)
						


RespondentEllis, Bandt, Birkin, Kollins & Wong, PLLCSean M. Kelly
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


RespondentFarhad Sani, M.D.Margaret C. Christopher
							(Messner Reeves LLP)
						David J. Mortensen
							(Messner Reeves LLP)
						


RespondentShelin Agrawal & Hyer, PLLCSean M. Kelly
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/26/2022OpenRemittitur


12/27/2022OpenSettlement Report/FinalSettlement Judge


12/27/2022OpenSettlement Attendance SheetSettlement Judge


12/27/2022OpenManual Due ItemSettlement Judge





Docket Entries


DateTypeDescriptionPending?Document


06/27/2022Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


06/27/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-20210




06/27/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-20212




06/27/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-20214




06/28/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC)22-20359




07/01/2022Filing FeeFiling Fee Paid. $250.00 from Travis E. Shetler.  Check no. 2148. (SC)


07/06/2022Notice/IncomingFiled Respondent's (Farhad Sani, M.D.) Notice of Appearance for David Mortensen and Courtney Christopher. (SC)22-21316




07/12/2022Order/ProceduralFiled Order. Appellant's case appeal statement due: 7 days. (SC)22-21931




07/19/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)22-22650




07/19/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)22-22701




07/19/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-22709




07/20/2022Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 7 days if the caption as modified does not accurately reflect the status of the parties. (SC)22-22821




07/25/2022Notice/IncomingFiled Respondents' Notice of Appearance for Robert C. McBride and Sean M. Kelly. (SC)22-23378




07/25/2022Notice/IncomingFiled Notice of Objection to Modification of Caption. (SC)22-23379




07/26/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 8, 2022, at 10:00 am. (SC).22-23404




07/26/2022MotionFiled Respondents' Joint Motion to Dismiss Appeal. (SC)22-23458




07/26/2022Notice/IncomingFiled Respondent Ellis Bandt Birkin Kollins and Wong, PLLC and Shelin Agrawal & Hyer, PLLC's Joinder to Notice of Objection to Modification of Caption. (SC)22-23500




08/08/2022Order/ProceduralFiled Order. Respondents object to the modification of the caption and have filed a joint motion to dismiss this appeal. We defer ruling on the motion to dismiss. Counsel for appellant shall have 7 days from the date of this order to comply with NRAP 43(a)(1). Settlement proceedings are suspended pending further order of this court. (SC)22-24707




08/30/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  RP/JH/LS  (SC)22-27137





Combined Case View